Exhibit 10.1
EXECUTION
VERSION
CONFIDENTIAL

CONFIDENTIAL SETTLEMENT AGREEMENT AND RELEASE


This CONFIDENTIAL SETTLEMENT AGREEMENT and RELEASE (this “Agreement”) is made
and entered into as of October 21, 2012 (the “Effective Date”) by and between
VOOM HD Holdings LLC f/k/a Rainbow HD Holdings LLC (“Rainbow”) and CSC Holdings,
LLC (“Cablevision”), on the one hand, and DISH Network L.L.C. f/k/a EchoStar
Satellite L.L.C. (“DISH”), on the other hand, and solely for the purposes set
forth in Section 3(a) below, DISH Media Holdings Corporation f/k/a EchoStar
Media Holdings Corporation (“DISH Media”), and solely for the purposes set forth
in Sections 1(c) and 3(c) below, MSG Holdings, L.P. (“MSG Holdings”) and The
Madison Square Garden Company (“MSG”), and solely for the purposes set forth in
Section 2 below, EchoStar Corporation (“EchoStar Corporation”). Rainbow, DISH,
DISH Media, MSG Holdings, MSG, Cablevision and EchoStar Corporation shall each
be referred to as a “Party” and collectively as the “Parties.”   
WHEREAS, Rainbow and DISH and/or certain of their respective affiliates entered
into a series of agreements relating to certain programming channels
collectively known as VOOM (the “Joint Venture”), which was documented pursuant
to, among other agreements, an Investment Agreement dated April 28, 2005; an
EchoStar Satellite L.L.C. Affiliation Agreement, dated November 17, 2005 (the
“VOOM Affiliation Agreement”); and a Limited Liability Company Agreement dated
November 17, 2005.
WHEREAS, certain of the Parties are currently engaged in litigation concerning
the Joint Venture in a case pending before Justice Richard B. Lowe III in the
Supreme Court of New York, Commercial Division, and captioned as VOOM HD
Holdings LLC v. EchoStar Satellite L.L.C. (Index No. 600292/2008) (the
“Lawsuit”).
WHEREAS, in the Lawsuit, Rainbow alleges that DISH breached the VOOM Affiliation
Agreement; and DISH has asserted counterclaims against Rainbow.
WHEREAS, certain of the Parties now desire to settle the Lawsuit in accordance
with the terms and conditions of this Agreement.



***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
in accordance with a request for confidential treatment pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants, agreements and representations set forth herein, and for other good
and valuable consideration, the receipt of and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:
1.
Payment and Dismissal of Lawsuit.

In full and final settlement of the Lawsuit:
(a)
DISH agrees to pay Seven Hundred Million U.S. Dollars ($700,000,000) by
electronic funds transfer to an account designated by Rainbow according to
instructions provided in Exhibit A (the “Payment”), a portion of which
($80,000,000) is in consideration for the agreement of DTV Norwich, LLC (“DTV”)
to transfer to DISH certain MVDDS spectrum licenses pursuant to the terms set
forth in that certain License Purchase Agreement of even date herewith by and
between DTV and DISH (the “License Purchase Agreement”). For the avoidance of
doubt, the consideration for the transfer of such MVDDS spectrum licenses is
included in the Payment, and no additional consideration is independently owing
under the License Purchase Agreement. DISH shall make the Payment no later than
two (2) business days after the Effective Date. The date the Payment is received
shall be referred to herein as the “Settlement Date.”

(b)
On the first business day after the Effective Date, Rainbow and DISH will
jointly request the Court to “so order” the terms of Sections 1(a), 1(b) and
1(d) herein and enter such terms into the record. As promptly as practicable
after the Settlement Date, but in any event within two (2) business days after
the Settlement Date, Rainbow and DISH shall file a joint stipulation to dismiss
the Lawsuit with prejudice, and shall take all other actions reasonably
necessary to secure such dismissal.

(c)
Simultaneously with the execution of this Agreement, DISH and certain
subsidiaries of each of AMC Networks Inc. (“AMC Networks”) and MSG shall execute
an affiliation agreement for the carriage by DISH of certain programming
channels owned and operated by AMC Networks and MSG (the “AMC/MSG Affiliation
Agreement”).




2
***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
in accordance with a request for confidential treatment pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



(d)
Simultaneously with the execution of this Agreement, DISH shall cause DISH Media
to convey its 20 percent limited liability interest in Rainbow to Rainbow
Programming Holdings, LLC (“Rainbow Programming”) pursuant to that certain
Interest Transfer Agreement of even date herewith by and between DISH Media,
Rainbow Programming, Rainbow Media Holdings, LLC, and for the limited purposes
named therein, Rainbow, Rainbow Media Enterprises, Inc. and DISH (the “Interest
Transfer Agreement”), and upon such transfer, DISH Media shall no longer have
any rights in (including any right to the Payment), claims against or
obligations or liabilities with respect to Rainbow or its income, gains, losses,
deductions or credits, other than any specific obligations or liabilities set
forth in this Agreement.

2.    Mutual Releases
Effective upon the Settlement Date, each of DISH and EchoStar Corporation, for
themselves and on behalf of their respective predecessors, successors, heirs,
and assigns, and all of their respective Affiliates (as defined below), and each
of these entities’ respective past, present and future directors, officers,
shareholders, agents, employees, attorneys, consultants and representatives
(collectively, the “DISH Releasors”), and each of Rainbow and Cablevision, for
themselves and on behalf of their respective predecessors, successors, heirs and
assigns, and all of their respective Affiliates, and each of these entities’
respective past present and future directors, officers, shareholders, agents,
employees, attorneys, consultants and representatives (the “Rainbow Releasors,”
and together with the DISH Releasors, the “Releasing Parties”) hereby completely
and forever release, discharge and acquit each other, from any and all manner of
causes of action, suits, debts, liabilities, judgments, executions, dues,
damages, penalties, obligations, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, agreements, promises, and any and all claims
and demands of every conceivable kind, whether now known or unknown, whether in
law or in equity, whether liquidated or unliquidated, which any of the Releasing
Parties ever had, now has, or may ever claim to have relating to, arising out
of, or in connection with the Joint Venture and/or the Lawsuit. Notwithstanding
the foregoing, each of the Releasing Parties retains and does not release or
waive any claims that may arise under the License Purchase Agreement (or any
Ancillary Agreement, as defined therein), the AMC/MSG Affiliation Agreement, or
the Interest Transfer Agreement (the “Transaction Agreements”), each as
described in Section 1 above. As used herein, “Affiliates” shall mean: (i) with
respect to Rainbow, AMC Networks and its controlled subsidiaries; (ii) with
respect to Cablevision, Cablevision Systems Corporation

3
***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
in accordance with a request for confidential treatment pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



and its controlled subsidiaries; (iii) with respect to DISH, DISH Network
Corporation and its controlled subsidiaries and (iv) with respect to EchoStar
Corporation, EchoStar Corporation and its controlled subsidiaries.
In entering into this Agreement, the Releasing Parties acknowledge that they may
hereafter discover facts different from, or in addition to, those which they now
know or believe to be true with respect to the releases herein made, and agree
that every release herein made is now and will remain effective notwithstanding
the existence or the discovery of such additional facts.
3.    Further Undertakings
(a)
DISH Media consents, in its capacity as a member of Rainbow, to the execution,
delivery and performance by Rainbow of this Agreement and the Transaction
Agreements to which Rainbow will be a party and the consummation by Rainbow of
the transactions contemplated hereby and thereby.

(b)
***

(c)
DISH agrees that, as of the Effective Date, it shall immediately withdraw its
pending FCC program access action, DISH Network L.L.C. v. Madison Square Garden,
Inc., and Madison Square Garden, L.P.  (File No. CSR 8367-P) (the “FCC Action”)
against Madison Square Garden, L.P. (currently known as MSG Holdings, L.P. and
defined above as “MSG Holdings”) and Madison Square Garden, Inc. (currently
known as The Madison Square Garden Company and defined above as “MSG”)
(collectively with the controlled subsidiaries of MSG, the “MSG Parties”) with
prejudice. The DISH Releasors, on the one hand, and, effective on the Settlement
Date, the MSG Parties, on the other hand, hereby completely and forever release,
discharge and acquit each other and each other’s respective successors and
assigns from any and all manner of causes of action, suits, debts, liabilities,
judgments, executions, dues, damages, penalties, obligations, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, agreements,
promises, and any and all claims and demands of every conceivable kind whether
now known or unknown, whether in law or in equity, whether liquidated or
unliquidated arising out of or related to the issues in the FCC Action.




4
***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
in accordance with a request for confidential treatment pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



4.    Confidentiality
The Releasing Parties agree to keep this Agreement and its terms and conditions
strictly confidential and shall not disclose this Agreement, or its terms and
conditions to any person or entity in any manner whatsoever for any reason,
except that the Releasing Parties shall be entitled to disclose this information
(a) to their respective directors, officers, employees, financial advisors, tax
consultants, legal counsel, and accountants, provided that each such recipient
shall be advised of its confidentiality and shall agree to be bound by this
provision of this Agreement; (b) to a court, arbitrator or mediator in order to
enforce its terms; and/or (c) as may be required by applicable law (including
securities laws), regulation, or stock exchange rules and regulations, including
in response to a regulator’s request, valid subpoena, court order, or other
compulsory legal process. Without limiting the foregoing, nothing herein shall
prohibit, however, the Releasing Parties from disclosing the fact that they have
settled the Lawsuit or the terms of the settlement as described in Section 1
above. The Parties shall consult with each other before issuing, and provide
each other the opportunity to review and promptly comment upon, any press
release or other public statement with respect to the terms of this Agreement,
including any Form 8-K filing, and shall not issue any such press release or
make any such public statement or filing prior to such consultation.
Upon receipt of any order, subpoena or other compulsory legal process demanding
production or disclosure of this Agreement or any of its terms, or when they
believe that disclosure is required by law, Rainbow, Cablevision, DISH, DISH
Media, MSG Holdings, MSG and EchoStar Corporation each agree that they will
promptly notify the other Parties in writing of the anticipated disclosure and
the identity of the individual or entity requesting the disclosure or the source
of the disclosure obligation, no later than ten (10) business days prior to the
date the disclosure is to be made, or sufficiently in advance as is reasonably
practicable under the circumstances; provided, however, that no such notice
shall be required for any disclosure that is (a) substantially similar to a
disclosure for which notification has previously been provided in accordance
with this Section 4 or (b) permitted under the second sentence of the
immediately preceding paragraph.

5
***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
in accordance with a request for confidential treatment pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



5.    Representations and Warranties 
Each of the Parties expressly represents, warrants and agrees as follows:
i.
it is a corporation or a limited liability company or a limited partnership
validly existing and in good standing, and that it has all the requisite
corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder, both on its own behalf and on behalf of its
Releasing Parties;

ii.
the execution, delivery and performance of this Agreement will not result in any
violation or be in conflict with its charter or by-laws or any agreement, order,
judgment, decree, statute, rule or regulation applicable to it;

iii.
there has been and will be no assignment, sale, transfer or hypothecation, by
operation of law or otherwise, of any claim, right, cause of action, demand,
obligation, liability or interest released herein;

iv.
it has thoroughly read and understood this Agreement in its entirety;

v.
it is executing this Agreement freely and voluntarily without duress or
influence by any other Party or any third person, and is doing so after
receiving advice from its respective counsel and with full understanding of its
consequences;

vi.
it has made such investigation of the facts pertaining to the Lawsuit, the
settlement of the Lawsuit and this Agreement and of all the matters pertaining
to it as such Party deems necessary; and

vii.
this Agreement is valid and binding on its Releasing Parties.

6.    Entire Agreement
This Agreement and the Transaction Agreements represent the full and complete
agreement of the Parties with respect to the subject matter hereof, and
supersede any prior agreements relating thereto, whether oral or written. There
are no representations, warranties, promises or other statements, express or
implied, written or oral, upon which the Parties have relied, except as
expressly set forth in this Agreement and the Transaction Agreements.



6
***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
in accordance with a request for confidential treatment pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



7.    No Admission of Liability
Nothing contained in this Agreement shall constitute, or be construed as, an
admission of liability or wrongdoing by any Party, and neither this Agreement
nor the terms or contents thereof shall be admissible in any court,
administrative proceeding, arbitration, or other dispute resolution proceeding
except to the extent necessary to enforce the rights and/or obligations arising
under this Agreement.
8.    Applicable Law and Venue
This Agreement and all disputes or controversies arising out of or relating to
this Agreement or the transactions contemplated hereby shall be governed by, and
construed in accordance with, the internal laws of the State of New York,
without regard to the laws of any other jurisdiction that might be applied
because of the conflicts of laws principles of the State of New York (other than
Section 5-1401 of the New York General Obligations Law).
Each of the Parties irrevocably agrees that any legal action or proceeding
arising out of or relating to this Agreement brought by another Party or its
successors or assigns shall be brought and determined in any federal court
sitting in the Borough of Manhattan in The City of New York (or, if and only if
such court lacks subject matter jurisdiction or such court determines that,
notwithstanding the parties’ submission to personal jurisdiction, it lacks
personal jurisdiction, then in any New York State court of competent
jurisdiction sitting in the Borough of Manhattan in The City of New York), and
each of the Parties hereby irrevocably submits to the sole and exclusive
jurisdiction of the aforesaid courts for itself and with respect to its
property, generally and unconditionally, with regard to any such action or
proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby. Each of the Parties agrees not to commence any action, suit
or proceeding relating thereto except in the courts described above in New York,
other than actions in any court of competent jurisdiction to enforce any
judgment, decree or award rendered by any such court in New York as described
herein. Each of the Parties further agrees that notice as provided herein shall
constitute sufficient service of process and the Parties further waive any
argument that such service is insufficient. Each of the Parties hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim or otherwise, in any action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby, (a) any claim that it is not personally subject to the jurisdiction of
the courts in New York as described herein for any reason, (b) that it or its
property is exempt or immune from jurisdiction of any

7
***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
in accordance with a request for confidential treatment pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



such court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (c) that (i) the suit,
action or proceeding in any such court is brought in an inconvenient forum, (ii)
the venue of such suit, action or proceeding is improper or (iii) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts.
9.    Construction
The Parties acknowledge that they have contributed substantially and materially
to the preparation of this Agreement, and the Parties agree that this Agreement
and its terms shall not be construed in favor of or against any Party by virtue
of the fact that this Agreement may have been drafted or prepared by counsel for
one of the Parties.
10.    Severability
If any provision of this Agreement is held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision hereof, which shall continue in full force and effect
without being impaired or invalidated in any way, and, such invalid, illegal or
unenforceable provision shall be restated by a court of competent jurisdiction
to reflect as nearly as possible the original intentions of the Parties in
accordance with applicable law.
11.    Waiver
The waiver of a breach of this Agreement shall not be construed as a waiver of
any subsequent breach. No delay or omission by either Party in exercising any
right or power occurring upon any non-compliance or default by the other Party
with respect to any of the terms and provisions of this Agreement shall impair
any such right or power, or be construed to be a waiver thereof.
12.    Costs and Expenses
Except as otherwise provided in the Transaction Agreements, the Parties
understand and agree that each Party shall bear, and be responsible for the
payment of, its own costs, expenses and attorneys’ fees incurred in connection
with the Lawsuit, the FCC Action and/or the negotiation, preparation, execution
and implementation of this Agreement; provided, however, that in the event of an
action to enforce this Agreement, the prevailing party shall be entitled to its
reasonable attorneys’ fees and costs.

8
***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
in accordance with a request for confidential treatment pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



13.    Amendment
The Parties agree that this Agreement shall not be amended or modified unless
that amendment or modification is made in writing and executed by each Party.
14.    Notices
All notices, requests or other communications in relation to this Agreement
shall be in writing and sent by (a) certified mail; or (b) Federal Express (or
other similar overnight courier service) to the following addresses. A notice
shall be deemed to have been delivered on the date it was received.
Rainbow
Rainbow Media Holdings, LLC
11 Penn Plaza
New York, NY 10001
Attention:  General Counsel
Cablevision
CSC Holdings, LLC
1111 Stewart Avenue
Bethpage, NY 11714
Attention: General Counsel
MSG Holdings and MSG
The Madison Square Garden Company
MSG Holdings, L.P.
2 Pennsylvania Plaza
New York, NY 10121
Attention:  General Counsel
DISH and DISH Media
DISH Network L.L.C.
9601 S. Meridian Blvd.
Englewood, CO 80112
Attention: Office of the General Counsel

9
***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
in accordance with a request for confidential treatment pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



EchoStar Corporation
EchoStar Corporation
100 Inverness Terrace East
Englewood, CO 80112
Attn: General Counsel
15.    Execution in Counterparts
This Agreement may be executed in one or more counterparts, each of which when
so executed and delivered shall be deemed an original and all of which together
shall constitute one and the same agreement.
16.    Captions
Section and subsection titles and captions contained in this Agreement are
inserted solely as a matter of convenience and for reference, and in no way
define, limit, extend or describe the scope or substance of any provision of
this Agreement.




[The remainder of this page has intentionally been left blank.]

10
***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
in accordance with a request for confidential treatment pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties, expressly intending to be legally bound hereby,
have executed this Agreement as of the Effective Date.




VOOM HD Holdings, LLC
By: /s/ Joshua Sapan        
Name:    Joshua Sapan                    
Title:     CEO


CSC Holdings LLC
By: /s/ Gregg G. Seibert        
Name:    Gregg G. Seibert                    
Title:     EVP and CFO


By: /s/ David Ellen        
Name:    David Ellen                    
Title:    EVP and GC


DISH Network L.L.C.
By: /s/ Stanton Dodge        
Name: Stanton Dodge                    
Title:     EVP and GC


DISH Media Holdings Corporation
By: /s/ Stanton Dodge        
Name:    Stanton Dodge                    
Title:    EVP and GC


MSG Holdings, L.P.
By: /s/ Hank Ratner        
Name:    Hank Ratner                    
Title:     President and CEO


The Madison Square Garden Company
By: /s/ Hank Ratner        
Name:    Hank Ratner                    
Title:    President and CEO



***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
in accordance with a request for confidential treatment pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





EchoStar Corporation
By: /s/ Dean A. Manson        
Name:    Dean A. Manson                    
Title: EVP, GC and Secy









***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
in accordance with a request for confidential treatment pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



EXHIBIT A


***









***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
in accordance with a request for confidential treatment pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.